      Case 4:19-cv-03043 Document 18 Filed on 03/21/20 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

ERIK GARCIA,                                          )
                                                      )
                         Plaintiff,                   )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       FILE No. 4:19-CV-03043
M.C. COY, INC. and                                    )
YENMAI LIMITED PARTNERSHIP,                           )
                                                      )
                         Defendants.                  )


                                      NOTICE OF SETTLEMENT

       Plaintiff, ERIK GARCIA (“Plaintiff”), by and through the undersigned counsel, hereby

notifies this Court that Plaintiff has reached settlement of all issues pertaining to his case against

Defendants, M.C. COY, INC. and YENMAI LIMITED PARTNERSHIP.

       Plaintiff   and      Defendants,   M.C.    COY,      INC.     and    YENMAI        LIMITED

PARTNERSHIP, are presently preparing a formal settlement agreement for signature and

intend to file a Joint Stipulation of Dismissal with Prejudice once the agreement is finalized.

Plaintiff and Defendants request thirty (30) days within which to file its dismissal documents.

       Respectfully submitted this 21st day of March, 2020.

                                               /s/ Douglas S. Schapiro
                                               Douglas S. Schapiro, Esq.
                                               Attorney-in-Charge for Plaintiff
                                               Southern District of Texas ID No. 3182479
                                               The Schapiro Law Group, P.L
                                               7301-A W. Palmetto Park Rd., #100A
                                               Boca Raton, FL 33433
                                               Tel: (561) 807-7388
                                               Email: schapiro@schapirolawgroup.com



                                                  1
                                       SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
     Case 4:19-cv-03043 Document 18 Filed on 03/21/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically using the CM/ECF system on this 21st day of March, 2020.



                                             /s/Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Southern District of Texas ID No. 3182479




                                                2
                                   SCHAPIRO LAW GROUP, P.L
 7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (810) 885-5279
